        Case 1:20-cv-00052-SPW Document 34 Filed 09/15/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 TRACY CAEKAERT, and
 CAMILLIA MAPLEY,                                 CV 20-52-BLG-SPW

                      Plaintiffs,
                                                   ORDER
 vs.

 WATCHTOWER BIBLE AND
 TRACT SOCIETY OF NEW YORK,
 INC., and WATCH TOWER BIBLE
 AND TRACT SOCIETY OF
 PENNSYLVANIA, and BRUCE
 MAPLEY SR.,

                      Defendants.

       Defendants Watchtower Bible and Tract Society of New York, Inc., and

Watch Tower Bible and Tract Society of Pennsylvania move for the admission of

Joel M. Taylor to practice before the Court in the above captioned matter with Guy

W. Rogers of Billings, Montana, designated as local counsel. The motion

complies with Local Rule 83.1(d), and plaintiffs do not object.

       IT IS SO ORDERED that Defendants Watchtower Bible and Tract Society

of New York, Inc., and Watch Tower Bible and Tract Society of Pennsylvania’s

motion to admit Joel M. Taylor to appear pro hac vice (Doc. 33) is GRANTED and




                                         1
       Case 1:20-cv-00052-SPW Document 34 Filed 09/15/20 Page 2 of 2



he is authorized to appear as counsel with Guy W. Rogers pursuant to L.R. 83.1(d)

in the above captioned matter.

      DATED this 15th day of September, 2020.



                                            SUSAN P. WATTERS
                                            United States District Judge




                                        2
